Citation Nr: 1720118	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-20 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left ankle sprain.  

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 2008 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge in July 2016; a copy of that transcript is of record.  

In October 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  A February 2017 supplemental statement of the case continued the denial of claims.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Left ankle disability

In accordance with the October 2016 remand instructions, the Veteran was afforded an additional VA examination to determine the severity of her left ankle disability.  However, range of motion joint testing was not recorded with both active and passive motion, in both weight-bearing and non-weight-bearing.  As the November 2016 examination report does not fully satisfy the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016) and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Left hip condition and Low back condition

The October 2016 remand instructed the examiner to consider the Veteran's contention that falls due to her service-connected left ankle caused her left hip and back condition and indicate whether any left hip and back condition was consistent with a traumatic injury from a fall.  

In the November 2016 examination report, the examiner opined that the lack of continuity of symptoms from the initial incident with the ankle until the onset of symptoms involving the hip and back made it less likely than not that the hip and back condition was connected to her left ankle disability.  The examiner noted that there was no "documentation" to indicate that falls were the specific etiology of the hip and back condition.  The Board finds that an addendum opinion is necessary to specifically address the Board's prior question as set forth in the Remand directive as to whether any diagnosis or disease process of the left hip and back is consistent with a traumatic injury caused by falls.

During the July 2016 Board hearing, the Veteran alleged that her low back disability is secondary to her left hip disability.  The claims file contains opinions as to the etiology of the low back condition in regards to a direct theory of entitlement due to her fall in service, as well as on a secondary theory of entitlement due to her service-connected left ankle disability.  However, no opinion has been provided as to the potential nexus between the Veteran's back and hip conditions.  Therefore, an addendum opinion is necessary to address whether the Veteran's low back condition was caused or aggravated by her left hip condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and severity of her left ankle disability.  Provide the file, to include a copy of this REMAND, to the VA examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

The examiner should describe the nature and severity of all manifestations of the Veteran's left ankle disability. In order to comply with the Court's recent precedential decision in Correia, the examiner must test and record the range of motion for BOTH ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Obtain an addendum opinion regarding the left hip and low back conditions.  The need for another examination in relation to these claims is left to the discretion of the medical professional offering the addendum opinion.  Provide the file, to include a copy of this REMAND, to the VA examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a)  While there is no "documentation" to indicate that falls were the specific etiology of the hip and back condition, please also specifically comment on whether 
any diagnosis or disease process of the left hip and back is consistent with a traumatic injury caused by a fall or multiple falls.  For example, are there any degenerative changes or other pathology associated with the hip and back that is consistent with a traumatic injury essentially as described by the Veteran? 

b)  Is it at least as likely as not (i.e., probability greater than 50 percent) that the Veteran's low back condition is either proximately due to or permanently aggravated by her left hip condition?  ("Aggravated" contemplates a permanent worsening of the condition above and beyond its natural progression.)  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of each condition prior to aggravation. This may be ascertained by the medical evidence of record and the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Review the examination report to ensure complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


